 

 

ae . ns

Case 3:18-cv-02241-MEM-DB Docypipnt 1 Filed 11/20/18 Page 1 of 10

Unite Slates Distoret Cowt, Scran for)

Davib: A Fea nbn _ 3: Gey 24

Plain HES, Vietom
C452 ne: pate asthe ce

 

 

 

a
Fed zeal Connechona| Lack baton Schalk
Warden. AHSA Simen.seon, Loca hep ogy t
PO. Box. 75 F., Minersville. _LA- / BOR DIFF

NOV. 2 @ 7018

_ DEPUTY LERK

 

 

 

 

 

é Motion for Snecganey Reslracning Ord er to _
End Retalit OLy Puntehnes it Ag giast the. eerie
the filed a. [nissn. Ka Te
Aaa st Sta ov WE GOCE, God Mohin to |
Ordec Defendants to Lmmidtotl, Ly Show Compl lance —
to Tide tH LAS . C, 30305 Prison Elana tyes
i Ce a ypli ance and or HALT A aihe EG
Federal Grants pursued TA. (LA. S. C43 2230 F(a)
Fos ba cK ok Compliance

  

 

 

 

 

 

 

Now Combs Pla indi Dawid A Combine whom
cepeCied do the mental Heal Staff of
FC. 3. Schuylkill that AHSA Simonson,

Oy po. “LT llea [th! Adminictrater , haw Stated -
the ClacadvFF Cond o btam his Needtetl Medical

 

 

 

 

 

 

 

 
Case 3:18-cv-02241-MEM-DB ee 1 Filed 11/20/18 Page 2 of 10

 

. * : SG eo 7 toy =
walling Lar {f) CLL hans GEC Lr Tm “fled fhe
afer “fe FRe ring +2 AL sexan! het Trt. (OS. aboc fF
Oct 4G. 2Ot Y * :

 

Plamltt is a “Mental Health Hen ie cet th <Mence
PTSD Caused by es Z hoop vec inal. (bergen, pee
has Crippling Anrraty ¢ gad > breie. a thacks fhak
nage v4 ROI, Cansext a1 sufcrd e a bleayps while
iA Bic re epun. oe Prigens Custady

 

Upon ” Epacting the Sexual polelten fé the Men fe (
Hea. (fh Ste BG cahich weluder- Plemtr&s fe pols:

of UnManzgabe Pali’ a fcks BAO, - and
PTSD Lachbacks, tHe mental fan (Lh. TLL ee
a nod. seperate. the Maur fece beer lane vA

tle ind ty le tends [tee (4, Lev mes wunnwogg eben
gtd. aint: Les fear CRAs DIM aE tee all

    

 

LL oleae Toate, ingkead. oe powdery. the Sepanos

 

ho PlorrinteX KT sas LHL ke athe: HH Se Spmenson, 607 27 Ak

be. te [L te stay Galas ype pis [Laat KE Let stl

- be alleae fe taste # fhe. Han bette (les 2 C-@ .

 

. a Clg se _w hen. ASA, SMedsed stil has.

OAS. Ones exples sco at feas~ ke _L
be fore { 2 TOOL *f. (9° ; lb. ol. perk

 
 
 

 

 
Case 3:18-cv-02241-MEM-DB Document1 Filed 11/20/18 Page 3 of 10

@

a fo Ao cate LF act Ah LE (7 @ itharctire
all
:

 

 

Plains fs teporte f pante attacks , aaKtoke, aad L780 |
Side ekkecte oft fash bec Ks. and base Len of being
force i Ate Sex was tanated As ta hectes b gat
the Pla indi Fj in Protecliwe Custady , Of put Vhe |

— Plait onthe (on pound while the ASA Simonson
Was, Gud, coull tot be iY fay  beatect wscH Moe
Mac Whi Wek OAT

Tne. Pat wes ented ANT

Cuclahy. AM pol the ASHA Sponsor wool

be on te Compound , wutthia Upped of lata LeKE.

and. ot vl heave, ACESS & loth ges ce A

: Offic, and ae 2 Athes¢ by ever fn —~ ead ew l(LA
peach —. be, L wtlh Leomire he cet fek bother

Me aA Mate

 

 

 

Plamd, dk Then. OSE. fthe- Lien Ze nook

 

to pcobide Pee tee-live Custa by ,anl os Keepy
e AHS A Morse Asay Dorr Me ~ AS 1” not Or}
the Cam pound wee he can have atess fe OE
| | a : |
fp Yo ack to "Be Conta lu ha aad be
| bred by he (p_ the. Presence aot ASA |

Simonse whom viola te L the AA ete tolerance

   
          

 

 

 
 

' Case 3:18-cv-02241-MEM-DB Document 1 Filed 11/20/18 Page 4 of 10

6

 

Peaches < aid fal DF Title Lh MAS. C.
S$ %s2 ¢ /phad ae

 

Plaintiffs Clacms wee tepotted Leo be ont video
COP ELA and. locetible ficou ol privet egies ke ee Mh af
meals potmally take. hore. BEF RE 4 cone lasic

ties \
ot [rev a or’ “Lie™ WAG S cae 24

 

Tere. Te Tonk & wh LAEL IL ond La _ KtAS
Nan {SF N21 neck attrded the picteatoas ermal
alltel b VE fos duriwre PREA Le jhe 6 fe. Plait!

UWS plein hy cisheleve £ ; “aad LA! GS erced. te be.

VA. the MrSence gad ‘danger ex f Lhe Seetis [
er pet bre far t while Mawitgh, hawies LINE Ct te of hes B
deg era fea halon beg Mikerapoleoig. b Maw dike.
aay & Zw eat, sleey, hike, aac. ae horie dere
lane te (GAS dee. ty the Cee pelicy SReexls Aryvot, [isle

oblecls, cad. PT EO bre, eg anecl, by, conhatl, My sical aid
Lot Usual, tha? have. Fee Aeperted Ly flac fo

tls Cheenic. Mest! Hee lhhy” Uebrezt/

 

As apound TMM... CY “Wa laers a haan
Ly be. fale fe Aik, aad denanlek beckett a
Cashed, oh Mere f. fear. ote ‘aoatinved. OxOE ULE dey
ANS A- Slainson, hist dace tHoe Nel fal bige La

Crises wytth thes iets (Mount Mo

 

 

 
  

  

Case 3:18-cv-02241-MEM- = ocument 1 Filed 11/20/18 Page 5 of 10

 

Detenkbants did ther Punish the Tyat FL
1f refusal bo be. farced. tes bh APA AE, ASHA
Smansen pihom the Hecate. fi Vichy fears cari//
be able: te fouls Haat tt ard. farc3e Raw: FE
ibe Sexual Mets un won fed

 

DL, LE UsG § licked , and. WW code ~ bo

hicke d avid - (o2Se. earred, Ghd. unearned Geok
[Me each week fer fe heseirg, tes 4 pect bok |
in the Frencral pela ten IGE ASA S94 1"S045

ua ty

 

Here, the PICEA sterdanrds fer Sec Ag fhe.
sak, ot the luctom (Hain be) tas (aneed£
and the. DeSudstts plavaly dheleccd 7 The. reyoe rh
WITH OUL a pethe ot the Mdeo curd ence.
This desent fron accreditisn Sandasds oF
PREA 20206 stows the. Ve Etch avits do nit aut by |
foc thace. Shei bility oe federmm/ f(KEA Grow ts.

 

Powit cam is Nivel ip Stee al Neusig Mai f because

he. (myself) (WES Breed les lect mysel® Haw ever
Ne. Defendants Oe. Cu hen the Deaesbeepe the
Aa in the with Sancttous See ek ne (Caan L

 

 

 

 

 

 
 

' Case 3:18-cv-02241-MEM-DB men 1 .Filed 11/20/18 Page 6 of 10

Ne

 

Bequest of Mater

 

 

\ .
a A. Wohin br EMenael Teleinae Order

i enh De Srlatte Ke fo lefary Lick tag (arr
lis weet Fes Lv wieekue Craton aeTd Soke. fegite,
fren 4 Se eal fed. ker, Hrsaen t- IKEA, Dhakacte
have deuied all elec oO Be Lyons } and gfe now
ute la fing Wake 2 highte b Eanal Lixketien tabi em
tHe Laue ahd. dhe. Tas bh bona le eo (sons Kehe bh bees
fee fer. deuyrns the PREA practices tH udbiel Leg
collect acartde ba wryide -

 

 

7) Thx b Ale Dek dark Z ra and
“Tsral- Halt oof do pat exce pr. G7 er: PREA
Cranty Atprepr ahoos wad UY is: Utirewa th |
Court Li shiews the De ken aurle ARE ww)

Fell Ce om plane e nw ey all Shudewds athe, Sot
foc Lives. “of. EEA and: “a. Benea vs at losgne |
Policies that ne — ai LEE L: shade ds .

 

 

Plead 02 ks Thnk Th, Tol. CLL Lun die DHL.

Votes « ae bef. (e0ng y ales. Seetel. A (“7 banter iit fo ona.
A pyolt ea Mpa LA d Jiul Rghh/ Biers ome M a ixt A
bh belied Lit x ad Mailed L botke waretf A the

QA 3e. cot ae wart for Ce fi lotg.

 

SN

A

 

 

 
 

Case 3:18-cv-02241-MEM-DB “(2) Filed 11/20/18 Page 7 of 10

 

Plainde kes (ner te / Kea (t, il detenvorale
oa pid, LE force & ty be. Su be chek tes bein fhe
Iresence. ot the Seuss Vizlaker,

 

 

Placals AF Qcesoca ts bp this Howesa ble Cow L. A

 

recently lel federal Case in the 4 fa ListricF
of /V lanlind. heirs head | Te Baltimore, Cran bite {/
Hershberger eta [ tryat- wes Kiledt in Zool’, aad
chavcases A Eat Sexual Asin [L Lr. for Bures of [2 ous
akirer that waz Pe Cans oF Lasat Maltyole
Sullbide o Meigs DS Plaid FF igew has % red ty ge f-

Dra leeLivn far. anther Sexual Vehal Assuth he fete 1 ®
escale hod wife A shea Meo Staulen b Lien by rts £

 

Horch berg.e Cc di de ULowever the Deflea sat bere

 

chosen Ly Les he léve fhe ain + Yh ad thea deny

 

Hh OlamttE the Dio ten ters le per ds, ind Ags

 

 

Cequicg dd be, PREA

 

Plank: Rs hick has, PE alerecd fe covttinyae cof eather

 

 

farce Hoe. Mth Ke out of pe keke L Cus ken dey re
ite a dev CS et DS crtue ae 7 eed Or the.
Plan to lacarcerca ben} ill, he extadeL far

 

Self Presen vette of he bods ae koe Serena

 

 

ASU (f Co Mental Hoe [ti (ri 50's Kinet ve be He

 

cut Come Le force Af. ty he tl tha resem
of Hye Sexud! rod dos

 

 

 
Case 3:18-cv-02241-MEM-DB ee 1 Filed 11/20/18 Page 8 of 10
\ b_ 7

 

Plant fe- VREYS Te Hawcsnenb le. au ct.
Tm din tt, tn few ¥ ene, ond a Von.) Phi: [Metre
Ses Conte €.- cuirle = lata LAP L£ CO Mes

O70 t the (M2111 che, Panne.

 

The “above. Th Lp and a Ns [Back

 

 

a oe L Ze Jove, Cau fw. Kuse owe |
tg Certs Pnurac nf BSS Mel.
[ua Lr ue, Span ben Va YVISO Ss.

hy tf ‘el: 2-2 5

 

 

 

 

 

 

 

| | & aie i Se chy IKill
Mies le, a VOET OFF _

 

 

 

 

 

 

 

 

 
Case 3:18-cv-02241-MEM-DB Document1 Filed 11/20/18 Page 9 of 10

BP-A0288 INCIDENT REPORT
JAN 17

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

 

 

 

 

 

 

 

 

art [— Incident Report

T TInsttuton: FC! SCHUYLKILL , ncident Report Number:

2. Inmate's Name: 3. Register Number: 4. Date of Incident: 3. Time:
Gambino, David 19757-055 11-14-2018 4:55 pm
6. Place of Incident: 7. Assignment: 8. Unit:
Lieutenant's Office CMS WK POL 3A

‘5. Incident: Refusing PRGRM ASSIGN, ORDERS [| 10. (rombited Act Code (8): 396, 307

11. Description of Incident (Date: 11-14-2018 Time: 4:55 pm Staff became aware of incident):

 

 

On November 14, 2018 at approximately, 4:55 PM., | told inmate Gambino, David, Reg. No. 19757-055, to return to his assigned housing unit. The
| Inmate stated "no". | then gave the inmate a direct order to leave the lieutenant's office. The inmate responded "no".

 

 

 

 

 

 

iz. Typed Names| 6 of Reporting Employee:

 
 
 
 
 

13. Date And Time:
11/14/2018 9:00 pm
lent Repon Delivered. | 16. Iie Incident nese he,
Ns fix ALIS TiS
Part II = Committee Action
17. Comments of Inmate to Committee Regarding Above Incident:

 

epori Delivered fo Above Inmate By 15. Date In
ype didine/Signagyre):

 

 

 

 

 

 

 

 

 

 

18. A. itis the finding of the committee that you:

 

 

 

B. IL. The Committes is referring the Charge(s) to the DHO for further
lea
| Committed the Prohibited Act as charged: G. The Committee advised the inmate of its finding and of the right
| Did not Commit a Prohibited Act. to file an appeal within 20 calendar days.
|. Committed Prohibited Act Code (s).
19. Committee Decision is Based on Specific Evidence as Follows:

 

 

 

 

20. Committee action and/or racommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

21. Date and Time of Action: (The UDC Chairman=s signature certifies who sat on the UDC and that the completed report
accurately reflects the UDC proceedings).

Charman (Typed Name/Signaturea):

 

Member (Typed Name): Member (Typed Name):

TRSTRUCTIONS: Allitems outside of heavy rule are for stall use only. Begin entries with the number 7 and work up. Entnes hot completed will be
voided by staff.

Distribute: Originai-Central File Record; COPY-1-DHO: COPY-2-Inmate after UDC Action; COPY 3-inmate within 24 hours of Part | Preparation

PDF Prascribed by P5270

Replaces BP-A0288 of AUG 11

 
 

 

 

 

9

.O

“| pee ATC Epa fge tb yed gly eglgteneee ff fecget ag [ppt tte SPSriit-ToSeat

~ yest ASO.

4 a Aaa ae

3

g | . geva & AGN

o ; 7 . tT ie YZ

3 Sas3B? 7g ° VOLPCPI TS NOJNWHOS

it Bh}i XOG Od A139

4 £0 : OL ;

- easy Y + JvIOT) S Y)

2 Vd ‘TETAnYoS

c BONMASUY FEUONOAIO|D [espa,j

o WON pape]
| oo 6SLO-PS6LI Vd ‘OTASIOUTY
TEM STOS ADK OT 6SL XO" "Od

— TE{IANg9§ uonngysuy [euonsart07) [elspa
wee CT vd Ouresruern 6 $O/ S/b]) oH Gwoxy yin7g

 

ee ~

 

 
